DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/20 & 10/02/20 has been considered by the examiner.


Specification
The title of the invention is not descriptive and only recites a generic title that provides no indication or description as to the actual claimed invention and the functionalities being performed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 3-4 are objected to because of the following informalities:  
Claims 3-4 recites “if …” statements.  However, claim language that utilizes “if…” statements provide a potential for confusion and possible 112 issue since the current “if…” situation occurs, it becomes unclear to the examiner as to what happens when the alternative of the “if…” situation does occur.  The examiner requests the applicant to amend the claims to recite “when …” statements (i.e. “wherein when the message …”) instead of the current recitation.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations of in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-7 and 9-13 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “unit that collects”, “unit that decides”, “unit that transmits”, “unit analyzes”, “unit obtains”, “unit determines” and “unit predicts” as recited, inter alia, in claims 1-7 and 9-13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Applicant’s Specification, Fig. 2 shows the MEC node including the various hardware devices indicating a CPU, ROM, etc. and Fig. 3 shows the MEC node comprising the various different units and paragraphs [0049]-[0050] discloses “the MEC node may include dedicated hardware for executing the various functions” and discloses “Fig. 3 is a block diagram illustrating an example of the functional configuration of the MEC node … The functions of the MEC node are logical functions realized by the hardware illustrated in Fig. 2” and furthermore, Figs. 5-8 shows the flowchart of the functionalities being performed and as such the structure will be therefore interpreted as directed towards hardware in a specific device.   

The examiner further directs the applicant to MPEP 2181 for more information, specifically, MPEP 2181, Section ll B, discloses:
Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph requires that the recited “means” for performing the specified function shall be construed to cover the corresponding “structure or material” described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Patent Publication 2016/0128020 herein after referenced as Agarwal).

Regarding claim 1 and claim 14 and claim 15, Agarwal discloses:
A node apparatus for edge computing and A control method for a node apparatus for edge computing and A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a node (Agarwal, Fig. 3 & [0054] discloses boomer cell 301 includes a large number of base stations (i.e. reads on plurality of base stations) and is managed by coordinating node 302 (i.e. reads on node apparatus) identified in the figure as HetNet Gateway or HNG and coupled to the other side of coordinating node 302 is MME (i.e. reads on mobility management apparatus) which is in communication with packet core 304 (i.e. reads on core network); Agarwal, [0091] discloses software that when executed causes a device to perform the methods described may be stored on a computer readable medium such as a computer memory.  One of ordinary skill in the art would recognize that it is inherent for complex machineries such as the coordinating node to include a processor, memory and software programs and transceiver in order to be able to perform the various functionalities disclosed).
at least one of information (Agarwal, Fig. 3 & [0055]-[0056] discloses MME sends a paging message to coordinating node this is because MME is only aware of a single nodeB provided by the coordinating node (i.e. reads on the paging message having been transmitted by the mobility management apparatus to one or more base stations in accordance with a predetermined paging policy) and discloses the coordinating node then performs a paging method that is based on a variety of information factors and the coordinating node may use a variety of information such as last known cell location of the UE (i.e. reads on collects at least one of information of a wireless terminal present within the cell of the base station) and knowledge of which eNodeBs are nearby, to effectively page the UE without causing all base stations in boomer cell to perform paging (i.e. reads on transmits a paging message for paging the wireless terminal to each base station present in the paging range)).
	Agarwal discloses in one embodiment that the coordinating node pages a subset of base stations using a variety of information when paging the UE but fails to disclose in the same embodiment the limitations of “an analysis unit that, by analyzing signaling information transmitted between each of the plurality of base stations and the mobility management apparatus, collects at least one of information indicating a mobility state and information indicating a communication state of a wireless terminal present within cells of the plurality of base stations;”.
	In a different embodiment, Agarwal discloses:
an analysis unit that, by analyzing signaling information transmitted between each of the plurality of base stations and the mobility management apparatus, collects at least one of information indicating a mobility state and information indicating a communication state of a wireless terminal present within cells of the plurality of base stations; (Agarwal, [0063]-[0065] discloses at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected (i.e. reads on collects at least one of information) and paging may be performed on the basis of these other indicators and discloses the other indicators may include a last known position and velocity vector of the UE (i.e. reads on information indicating mobility state), a historical listing of locations that the UE has been or base stations it has camped on (i.e. reads on information indicating mobility state corresponding to movement history), information regarding WiFi base stations or other radio access technology base stations where the UE is presently active (i.e. reads on information indicating communication state) or has been historically active (i.e. reads on information indicating mobility state corresponding to movement history or a communication state corresponding to communication history), information regarding currently-pending or predicted handovers from a source base station to a target base station (i.e. reads on information indicating mobility state) or other indicators and discloses these indicators may be continuously monitored by the coordinating node (i.e. indicates obviousness of analyzing signaling information as it would require an analysis to be performed in order to monitor for said indicators); Agarwal, [0030] discloses the coordinating gateway may be able to identify from prior attach messaging, handover information or other information (i.e. indicates obviousness of analyzing signaling information) which eNodeB the UE is likely to be camped on; Agarwal, [0053] discloses once the UE being paged receives the paging message and wakes up, the UE responds by attaching to an eNodeB or otherwise sending a service request that is transmitted via the eNodeB up to the MME and packet core and the packet core connects the UE to network services (i.e. indicates obviousness of a communication between the base stations and the core network MME as the base station is necessary to transmit the message sent from the UE during a request); Agarwal, [0003] discloses a user equipment UE enters into an idle mode when its radio connection is released (i.e. indicates obviousness of an idle communication state where there is no radio connection that does not allow the network to communicate with the UE) and once in idle mode, if the UE needs to be reached by the network, LTE standards define a procedure called paging wherein the UE could be present in one of the cells and will respond to paging by performing a service request procedure and this results in the radio connection being reestablished and the network becoming able to communicate with the UE for either control or data traffic (i.e. indicates obviousness of an active communication state where there is a radio connection allowing the network to communicate with the UE); Agarwal, Fig. 1 & [0043]-[0045] discloses coordinating node is located in the cloud between the RAN and the core network and sends and receives all data to and from RANs and is a gateway between the RAN and the core network and the coordinating node includes a virtualization stack and discloses the virtualization stack serves as a proxy for communications between the RAN and the core network and discloses the core network sees UE attach / detach and other service request; Agarwal, [0025] discloses the UE may send periodic TAU request messages to the MME to announce that it is able to receive data even when it is in an idle states; Agarwal, Fig. 3 & [0066]-[0068] discloses upon receiving a paging message from the core network one or more of these last known location indicators may be retrieved and used to determine where the UE is located and a paging algorithm is used to transform the last known location indicator into a set of base stations to page and these indicators may be combined and the base stations in this set are paged to located and send data to the UE and discloses two or more sets of eNodeBs may optionally be used for example, GPS location and radius may be used first, followed by predicted handover targets based on this particular UE’s historical behavior, followed by predicted handover targets based on all UEs observed to be camped on the last known eNodeB and as another example, GPS location and radius appropriate for a walking speed UE may be used first, followed by GPS location and radius appropriate for a UE in a car, followed by GPS location and radius appropriate for a UE in a train and discloses virtualization server provides services to and is coupled to eNodeB1 and eNodeB2 on a RAN side of a network and provides services to and is coupled to MME, macro eNodeB 505 and macro eNodeB 506 on a core network side of the network; Agarwal, [0071]-[0072] discloses in any given call flow or message exchange, each module may independently track the state of the core network/macro eNodeB, the internal eNodeB, and the UE and discloses the tracking the state of any messages or call flows being sent or received with a macro eNodeB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating node in between the base station and the MME would need to monitor and analyze the various signaling in order to be able to obtain the various different indicators of the UE to be utilizing in determining the paging range for said UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Agarwal, [0091]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario.
Regarding claim 2, Agarwal discloses:
The node apparatus according to claim 1, wherein the analysis unit analyzes signaling information included in a packet received from the plurality of base stations (Agarwal, [0063]-[0065] discloses at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected (i.e. reads on collects information) and paging may be performed on the basis of these other indicators and discloses the other indicators may include a last known position and velocity vector of the UE (i.e. reads on information indicating mobility state), a historical listing of locations that the UE has been or base stations it has camped on (i.e. reads on information indicating mobility state corresponding to movement history), information regarding WiFi base stations or other radio access technology base stations where the UE is presently active (i.e. reads on information indicating communication state) or has been historically active (i.e. reads on information indicating mobility state corresponding to movement history or a communication state corresponding to communication history), information regarding currently-pending or predicted handovers from a source base station to a target base station (i.e. reads on information indicating mobility state) or other indicators and discloses these indicators may be continuously monitored by the coordinating node (i.e. indicates obviousness of analyzing signaling information as it would require an analysis to be performed in order to monitor for said indicators); Agarwal, [0030] discloses the coordinating gateway may be able to identify from prior attach messaging (i.e. reads on type of a message included in the packet), handover information or other information (i.e. indicates obviousness of analyzing signaling information) which eNodeB the UE is likely to be camped on; Agarwal, [0053] discloses once the UE being paged receives the paging message and wakes up, the UE responds by attaching to an eNodeB or otherwise sending a service request (i.e. reads on type of a message included in the packet) that is transmitted via the eNodeB up to the MME and packet core and the packet core connects the UE to network services (i.e. indicates obviousness that the attach message or service request message type indicates the communication state of the UE such as being presently active); Agarwal, [0003] discloses a user equipment UE enters into an idle mode when its radio connection is released (i.e. indicates obviousness of an idle communication state where there is no radio connection that does not allow the network to communicate with the UE) and once in idle mode, if the UE needs to be reached by the network, LTE standards define a procedure called paging wherein the UE could be present in one of the cells and will respond to paging by performing a service request procedure and this results in the radio connection being reestablished and the network becoming able to communicate with the UE for either control or data traffic (i.e. indicates obviousness of an active communication state where there is a radio connection allowing the network to communicate with the UE); Agarwal, [0015]-[0016] discloses whenever a mobile device moves between tracking areas and connects to a network, it initiates a tracking area update TAU message (i.e. reads on type of a message included in the packet) to be sent to the core network, informing the core network that the mobile device has moved and discloses when a UE travels to a TA not in the TAI list, it is required to send a TAU to the core network and the core network then provides the UE with a new TAI list reflecting the specific details of the UE’s move such as new location, moving speed, etc. (i.e. indicates obviousness that the tracking area update message type indicates the mobility state of the UE such as movement or moving speed) for more efficient paging; Agarwal, Fig. 1 & [0043]-[0045] discloses coordinating node is located in the cloud between the RAN and the core network and sends and receives all data to and from RANs and is a gateway between the RAN and the core network and the coordinating node includes a virtualization stack and discloses the virtualization stack serves as a proxy for communications between the RAN and the core network and discloses the core network sees UE attach / detach and other service request.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating node analyzes the attach or service request message that is received from the base station in order to be able to determine and collect communication state indicators indicating the information regarding WiFi base stations or other radio access technology base stations where the UE is presently active as well as analyzing the tracking area update message types and attach message types that is received from the base station in order to be able to determine and collect mobility state indicators indicating the velocity vector and moving speed as well as currently-pending or predicted handovers).
Regarding claim 3, Agarwal discloses:
The node apparatus according to claim 2, wherein when the message is a message related to an attach, location registration, or handover, the analysis unit collects information indicating the mobility state from the message (Agarwal, [0063]-[0065] discloses at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected (i.e. reads on collects information) and paging may be performed on the basis of these other indicators and discloses the other indicators may include a last known position and velocity vector of the UE (i.e. reads on information indicating mobility state), a historical listing of locations that the UE has been or base stations it has camped on (i.e. reads on information indicating mobility state corresponding to movement history), information regarding WiFi base stations or other radio access technology base stations where the UE is presently active or has been historically active (i.e. reads on information indicating mobility state corresponding to movement history), information regarding currently-pending or predicted handovers from a source base station to a target base station (i.e. reads on information indicating mobility state) or other indicators and discloses these indicators may be continuously monitored by the coordinating node (i.e. indicates obviousness of analyzing signaling information as it would require an analysis to be performed in order to monitor for said indicators); Agarwal, [0030] discloses the coordinating gateway may be able to identify from prior attach messaging (i.e. reads on message related to an attach, location registration, or handover), handover information or other information which eNodeB the UE is likely to be camped on; Agarwal, [0015]-[0016] discloses whenever a mobile device moves between tracking areas and connects to a network, it initiates a tracking area update TAU message (i.e. reads on message related to location registration) to be sent to the core network, informing the core network that the mobile device has moved and discloses when a UE travels to a TA not in the TAI list, it is required to send a TAU to the core network and the core network then provides the UE with a new TAI list reflecting the specific details of the UE’s move such as new location, moving speed, etc. (i.e. indicates obviousness that the tracking area update message type indicates the mobility state of the UE such as movement or moving speed) for more efficient paging; Agarwal, Fig. 1 & [0043]-[0045] discloses coordinating node is located in the cloud between the RAN and the core network and sends and receives all data to and from RANs and is a gateway between the RAN and the core network and the coordinating node includes a virtualization stack and discloses the virtualization stack serves as a proxy for communications between the RAN and the core network and discloses the core network sees UE attach / detach and other service request.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating node analyzes the tracking area update message types and attach message types that is received from the base station in order to be able to determine and collect mobility state indicators indicating the velocity vector and moving speed as well as currently-pending or predicted handovers).
Regarding claim 4, Agarwal discloses:
The node apparatus according to claim 2, wherein when the message is a message related to radio connection (Agarwal, [0063]-[0065] discloses at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected (i.e. reads on collects information) and paging may be performed on the basis of these other indicators and discloses the other indicators may include a last known position and velocity vector of the UE, a historical listing of locations that the UE has been or base stations it has camped on, information regarding WiFi base stations or other radio access technology base stations where the UE is presently active (i.e. reads on information indicating communication state) or has been historically active (i.e. reads on information indicating communication state corresponding to communication history), information regarding currently-pending or predicted handovers from a source base station to a target base station or other indicators and discloses these indicators may be continuously monitored by the coordinating node (i.e. indicates obviousness of analyzing signaling information as it would require an analysis to be performed in order to monitor for said indicators); Agarwal, [0030] discloses the coordinating gateway may be able to identify from prior attach messaging (i.e. reads on message related to radio connection), handover information or other information (i.e. indicates obviousness of analyzing signaling information) which eNodeB the UE is likely to be camped on; Agarwal, [0053] discloses once the UE being paged receives the paging message and wakes up, the UE responds by attaching to an eNodeB or otherwise sending a service request (i.e. reads on message related to radio connection) that is transmitted via the eNodeB up to the MME and packet core and the packet core connects the UE to network services (i.e. indicates obviousness that the attach message or service request message type indicates the communication state of the UE such as being presently active); Agarwal, [0003] discloses a user equipment UE enters into an idle mode when its radio connection is released (i.e. indicates obviousness of an idle communication state where there is no radio connection that does not allow the network to communicate with the UE) and once in idle mode, if the UE needs to be reached by the network, LTE standards define a procedure called paging wherein the UE could be present in one of the cells and will respond to paging by performing a service request procedure and this results in the radio connection being reestablished and the network becoming able to communicate with the UE for either control or data traffic (i.e. indicates obviousness of an active communication state where there is a radio connection allowing the network to communicate with the UE); Agarwal, Fig. 1 & [0043]-[0045] discloses coordinating node is located in the cloud between the RAN and the core network and sends and receives all data to and from RANs and is a gateway between the RAN and the core network and the coordinating node includes a virtualization stack and discloses the virtualization stack serves as a proxy for communications between the RAN and the core network and discloses the core network sees UE attach / detach and other service request.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating node analyzes the attach or service request message that is received from the base station in order to be able to determine and collect communication state indicators indicating the information regarding WiFi base stations or other radio access technology base stations where the UE is presently active).
Regarding claim 9, Agarwal discloses:
The node apparatus according to claim 1, wherein the analysis unit collects a movement history of the wireless terminal as information indicating the mobility state, and collects a communication history of the wireless terminal as information indicating the communication state (Agarwal, [0063]-[0065] discloses at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected (i.e. reads on collects information) and paging may be performed on the basis of these other indicators and discloses the other indicators may include a last known position and velocity vector of the UE, a historical listing of locations that the UE has been or base stations it has camped on (i.e. reads on information indicating mobility state corresponding to movement history), information regarding WiFi base stations or other radio access technology base stations where the UE is presently active or has been historically active (i.e. reads on information indicating mobility state or communication state corresponding to movement history or communication history), information regarding currently-pending or predicted handovers from a source base station to a target base station or other indicators and discloses these indicators may be continuously monitored by the coordinating node).
Regarding claim 10, Agarwal discloses:
The node apparatus according to claim 9, wherein the decision unit predicts a (Agarwal, [0063]-[0067] discloses at least one indicator of a last known location of a user equipment is stored to enable paging of the UE when a data downlink notification is received from the core network and different indicators may be collected and paging may be performed on the basis of these other indicators and discloses the other indicators may include a last known position and velocity vector of the UE, a historical listing of locations that the UE has been or base stations it has camped on, information regarding WiFi base stations or other radio access technology base stations where the UE is presently active or has been historically active (i.e. reads on movement history and the communication history), information regarding currently-pending or predicted handovers from a source base station to a target base station (i.e. reads on predicts a movement destination location) or other indicators and discloses these indicators may be continuously monitored by the coordinating node and discloses all eNodeBs within a radius of that last-known GPS location may be added to the set of base stations to page and these indicators may be combined (i.e. indicates obviousness that all the base stations within a specific location indicators such as the predicted handover target will be paged) and discloses GPS location and radius may be used first, followed by predicted handover targets based on this particular UE’s historical behavior (i.e. indicates obviousness that the previous historical behavior such as history of movement and active communication are utilized in determining the predicted handover target destination location).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the predicted handover destination location is determined based on previous historical movement and active communication history and that all the base station within a radius of said handover destination location are added to the set of base stations to be paged).


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Patent Publication 2016/0128020 herein after referenced as Agarwal) in view of RASANEN et al. (US Patent Publication 2019/0045409 herein after referenced as Rasanen) and further in view of Chinitz et al. (US Patent Publication 2008/0162924 herein after referenced as Chinitz).    

Regarding claim 5, Agarwal discloses:
The node apparatus according to claim 2 (see claim 2).  Agarwal discloses a single coordinating node or gateway and fails to disclose exchanging communication with another coordinating node or gateway or performing encryption or decryption and therefore fails to disclose “wherein the node apparatus can communicate with another adjacent node apparatus; and the analysis unit obtains an encryption key used by the wireless terminal from another node apparatus and decodes encrypted signaling information pertaining to the wireless terminal using the obtained encryption key.”
In a related field of endeavor, Rasanen discloses;
wherein the node apparatus can communicate with another adjacent node apparatus; (Rasanen, [0046] discloses mobile edge server may exchange information with each other (i.e. reads on node apparatus can communicate with another adjacent node apparatus) on the available applications and ongoing mobile edge sessions; Rasanen, [0016] discloses detect a handover that is requested by a user equipment wherein the user equipment moves from a first area of a first mobile edge computing server (i.e. reads on node apparatus) to a second are of a second mobile edge computing server (i.e. reads on adjacent node apparatus) and moving the ongoing application session from the first mobile edge computing server to the second mobile edge computing server; Rasanen, [0052] discloses in session continuation coordination procedures, a source ME server may inform the target ME server about oncoming handover and may provide information on a mobile edge session that is handed over; Rasanen, [0057] discloses the MEC server that detects the handover may either be the MEC server that the UEs session presently uses when the handover is requested or the MEC server that detects the handover may be the new MEC server that corresponds to the area to which the UE is entering upon the occurrence of the handover; Rasanen, Fig. 2 & [0043] discloses MEC servers reside on the path between evolved node Bs eNBs and mobility management entities MME and Fig. 2 shows MEC server 1 and MEC server 2 connected to an MME.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the session information are exchanged between the mobile edge servers in order to ensure session continuity when performing a handover from a first mobile edge server to a second mobile edge server due to movement of the user equipment to the area of the second mobile edge server).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to incorporate the teachings of Rasanen for the purpose of providing the system with a means to provide session continuity in the event that the mobile device moves outside the area of the current mobile edge server (Rasanen, [0016] & [0052]) and for the 
Agarwal in view of Rasanen discloses a coordination gateway that transfers session information from a source coordination gateway to a target coordination gateway but fails to explicitly disclose the transfer of an encryption key used for decryption and therefore fails to disclose “and the analysis unit obtains an encryption key used by the wireless terminal from another node apparatus and decodes encrypted signaling information pertaining to the wireless terminal using the obtained encryption key.”
In a related field of endeavor, Chinitz discloses:
and the analysis unit obtains an encryption key used by the wireless terminal from another node apparatus and decodes encrypted signaling information pertaining to the wireless terminal using the obtained encryption key (Chinitz, [0004] discloses handing off the secure connection includes sending from the first security gateway (i.e. reads on node apparatus) to the second security gateway security (i.e. reads on another node apparatus) information used to encrypt and decrypt messages transmitted through the secure connection; Chinitz, [0035]-[0037] discloses the first security gateway queries other security gateways to find one that has sufficient resources and discloses the second security gateway responds to the first security gateway and the first security gateway initiates handoff of security associations with the access terminal to the second security gateway by sending information about the security associations to the second security gateway through a handoff tunnel between the first and second security gateway and discloses the second security gateway confirms that it is ready to accept the handoff of the security associations and informs the first security gateway of success of the handoff; Chinitz, [0039] discloses when sending message to or receiving messages from the second security gateway, the access terminal (i.e. reads on wireless terminal) encrypts or decrypts the messages using encryption keys or decryption keys and encryption or decryption algorithms previously used to encrypt or decrypt messages sent to or received from the first security gateway and similarly when sending messages to or receiving messages from the access terminal, the second security gateway encrypts or decrypts the messages using encryption keys or decryption keys and encryption or decryption algorithms previously used by the first security gateway to encrypt or decrypt messages sent to or received from the access terminal; Chinitz, [0024] discloses by enabling handoff of security associations or a secure tunnel from one security gateway to another, resources of a plurality of security gateway can be utilized more efficiently and load balancing can be achieved while maintaining security sessions.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the first gateway transfers security keys for encryption or decryption of messages to the second gateway during handover of the session).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal in view of Rasanen to incorporate the teachings of Chinitz for the purpose of increasing security by providing an encrypted communication and providing the system with a means for enabling handoff of security associations or a secure tunnel from one security gateway to another, resources of a plurality of security gateway can be utilized more efficiently and load balancing can be achieved while maintaining security sessions (Chinitz, [0024]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from 
Regarding claim 6, Agarwal in view of Rasanen and further in view of Chinitz discloses:
The node apparatus according to claim 5, wherein based on unencrypted signaling information, the analysis unit determines another node apparatus by which the wireless terminal was handled immediately before the wireless terminal is handled by the node apparatus, and obtains the encryption key from the determined other node apparatus (Chinitz, [0035]-[0037] discloses the first security gateway queries (i.e. indicates obviousness of unencrypted signaling information as no indication of the query being encrypted was disclosed) other security gateways to find one that has sufficient resources and discloses the second security gateway responds to the first security gateway (i.e. indicates obviousness that the query is utilized to determine the first security gateway in order for the second security gateway to send a response back) and the first security gateway initiates handoff of security associations with the access terminal to the second security gateway by sending information about the security associations to the second security gateway (i.e. reads on obtains the encryption key) through a handoff tunnel between the first and second security gateway and discloses the second security gateway confirms that it is ready to accept the handoff of the security associations and informs the first security gateway of success of the handoff; Chinitz, [0004] discloses handing off the secure connection includes sending from the first security gateway (i.e. reads on node apparatus) to the second security gateway security (i.e. reads on another node apparatus) information used to encrypt and decrypt messages (i.e. reads on obtains the encryption key) transmitted through the secure connection; Chinitz, [0039] discloses when sending message to or receiving messages from the second security gateway, the access terminal (i.e. reads on wireless terminal) encrypts or decrypts the messages using encryption keys or decryption keys and encryption or decryption algorithms previously used to encrypt or decrypt messages sent to or received from the first security gateway and similarly when sending messages to or receiving messages from the access terminal, the second security gateway encrypts or decrypts the messages using encryption keys or decryption keys and encryption or decryption algorithms previously used by the first security gateway to encrypt or decrypt messages sent to or received from the access terminal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the second security gateway receives unencrypted signaling information from the query that is utilized in sending a response to the first security gateway).
Regarding claim 7, Agarwal in view of Rasanen and further in view of Chinitz discloses:
The node apparatus according to claim 5, wherein in a case where the message is a message pertaining to a handover that does not involve movement of the wireless terminal between areas managed by different mobility management apparatuses, (Rasanen, [0052] discloses in session continuation coordination procedures, a source ME server may inform the target ME server about oncoming handover and may provide information on a mobile edge session that is handed over; Rasanen, [0057] discloses the MEC server that detects the handover may either be the MEC server that the UEs session presently uses when the handover is requested or the MEC server that detects the handover may be the new MEC server that corresponds to the area to which the UE is entering upon the occurrence of the handover; Rasanen, Fig. 2 & [0043] discloses MEC servers reside on the path between evolved node Bs eNBs and mobility management entities MME and Fig. 2 shows MEC server 1 and MEC server 2 connected to an MME (i.e. indicates obviousness of that the handover that does not involve movement of the wireless terminal between areas managed by different mobility management apparatuses as there is only a single MME shown connected to both MEC server 1 and MEC server 2).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the handover is between the first MEC server and the second MEC server in the area of a single MME).
the analysis unit determines, based on unencrypted signaling information, another node apparatus by which the wireless terminal was handled immediately before the wireless terminal is handled by the node apparatus, and obtains the encryption key from the determined other node apparatus (Chinitz, [0035]-[0037] discloses the first security gateway queries (i.e. indicates obviousness of unencrypted signaling information as no indication of the query being encrypted was disclosed) other security gateways to find one that has sufficient resources and discloses the second security gateway responds to the first security gateway (i.e. indicates obviousness that the query is utilized to determine the first security gateway in order for the second security gateway to send a response back) and the first security gateway initiates handoff of security associations with the access terminal to the second security gateway by sending information about the security associations to the second security gateway (i.e. reads on obtains the encryption key) through a handoff tunnel between the first and second security gateway and discloses the second security gateway confirms that it is ready to accept the handoff of the security associations and informs the first security gateway of success of the handoff; Chinitz, [0004] discloses handing off the secure connection includes sending from the first security gateway (i.e. reads on node apparatus) to the second security gateway security (i.e. reads on another node apparatus) information used to encrypt and decrypt messages (i.e. reads on obtains the encryption key) transmitted through the secure connection; Chinitz, [0039] discloses when sending message to or receiving messages from the second security gateway, the access terminal (i.e. reads on wireless terminal) encrypts or decrypts the messages using encryption keys or decryption keys and encryption or decryption algorithms previously used to encrypt or decrypt messages sent to or received from the first security gateway and similarly when sending messages to or receiving messages from the access terminal, the second security gateway encrypts or decrypts the messages using encryption keys or decryption keys and encryption or decryption algorithms previously used by the first security gateway to encrypt or decrypt messages sent to or received from the access terminal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the second security gateway receives unencrypted signaling information from the query that is utilized in sending a response to the first security gateway).


Claim 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Patent Publication 2016/0128020 herein after referenced as Agarwal) in view of Yadav (US Patent Publication 2017/0238278 herein after referenced as Yadav).  

Regarding claim 8, Agarwal discloses:
The node apparatus according to claim 1, wherein in a case where the paging message is repeatedly transmitted multiple times, the transmitting unit transmits, in one transmission among the multiple transmission, the paging message to all base stations within an area (Agarwal, [0067] discloses two or more sets of eNodeBs may optionally be used for example, GPS location and radius may be used first, followed by predicted handover targets based on this particular UE’s historical behavior, followed by predicted handover targets based on all UEs observed to be camped on the last known eNodeB (i.e. reads on the paging message is repeatedly transmitted multiple times, the transmitting unit transmits, in one transmission among the multiple transmission, the paging message to all base stations within an area) and as another example, GPS location and radius appropriate for a walking speed UE may be used first, followed by GPS location and radius appropriate for a UE in a car, followed by GPS location and radius appropriate for a UE in a train).
Agarwal discloses utilizing various different paging indicators to determine the paging range and transmitting the paging message multiple times and discloses keeping statistics to know the success rate so that it may adapt the algorithm on its own to achieve a higher success rate but fails to explicitly disclose the use of all base stations within a specific area where a location update is not performed and therefore “wherein in a case where the paging message is repeatedly transmitted multiple times, the transmitting unit transmits, in one transmission among the multiple transmissions, the paging message to all base stations within an area assigned to the wireless terminal as an area in which location registration need not be carried out for the mobility management apparatus as long as the wireless terminal is present.”
In a related field of endeavor, Yadav discloses:
wherein in a case where the paging message is repeatedly transmitted multiple times, the transmitting unit transmits, in one transmission among the multiple transmission, the paging message to all base stations within an area assigned to the wireless terminal as an area in which location registration need not be carried out for the mobility management apparatus as long as the wireless terminal is present (Yadav, [0080] discloses the MME may page the coordinating gateway and the coordinating gateway in turn has an optimized paging algorithm that computes the most probable location where the UE can be reached and it may forward the paging to physical eNodeBs which serve these locations and if the UE cannot be contacted within a configured time period via this attempt then coordinating gateway may perform additional paging (i.e. reads on the paging message is repeatedly transmitted multiple times) such as paging all physical eNodeBs as per the TA list (i.e. reads on in one transmission among the multiple transmission, the paging message to all base stations within an area assigned to the wireless terminal) in the paging message from the MME; Yadav, [0069] discloses a UE obtains a TAI list when it attaches to an LTE network showing the tracking areas where the LTE network believes the UE is located and within which a UE can travel without a TAU and when the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network (i.e. reads on an area in which location registration need not be carried out for the mobility management apparatus as long as the wireless terminal is present); Yadav, [0087] discloses along with paging to last known cell, we can also page cells based on paging success rate or most responding cell for the UE before paging all the cells in the list of TACs; Yadav, [0093]-[0094] discloses instead of sending the paging request to all the cell in the list of TAIs, we can send the paging request to specific cells first and then to all if no response is received and discloses to avoid sending the paging request to all the cells, we can create mappings over time and create a table with cell details in paging success rate order that is essentially an ordered list of cells with their paging success rate and create a table with most responding cells to the paging request for the UE; Yadav, [0099]-[0101] discloses if last known cell details are found then forward paging request to last known cells first and wait for a response and discloses if a response is received then the paging transaction is completed and discloses if response is not received then page the cells with highest paging success rate which are at definite distance from last known cell and again wait for a response or page the most responding cell to previous paging requests from the UE or page all the cells in TAI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating gateway utilizes an optimized paging algorithm that transmits a first paging to a subset of base stations near the last known cell in a tracking area list and when no response is received the coordinating gateway then transmits to other base stations such as those with a highest paging success rate or previous response in the tracking area list and if no response is received the coordinating gateway would then transmit the page to all the base stations within the tracking area list and wherein the tracking area list is an area where the UE does not have to perform a location update TAU with the core network MME).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to incorporate the teachings of Yadav for the purpose of providing the system with a means to utilize and optimized paging algorithm (Yadav, [0080]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of utilizing an optimized paging algorithm by a coordinating gateway as taught by Agarwal) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing an optimized paging algorithm by a coordinating gateway, wherein the optimized paging algorithm includes utilizing additional paging ranges utilizing cells based on success rate and response to paging as taught by Yadav) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing an optimized paging algorithm by a coordinating gateway (i.e. as taught by Agarwal & Yadav) and is dependent upon the specific design 
Regarding claim 11, Agarwal discloses:
The node apparatus according to claim 9, wherein the analysis unit collects a paging success rate of the wireless terminal as the communication history; (Agarwal, [0030] discloses the coordinating gateway may keep statistics to know the success rate of the algorithm and in the future it may adapt the algorithm parameters on its own to achieve a higher success rate).
Agarwal discloses utilizing various different paging indicators to determine the paging range and transmitting the paging message multiple times and discloses keeping statistics to know the success rate so that it may adapt the algorithm on its own to achieve a higher success rate but fails to explicitly disclose the use of success rate to determining the paging range and therefore fails to disclose “the decision unit decides the paging range based on the paging success rate.”
In a related field of endeavor, Yadav discloses:
the decision unit decides the paging range based on the paging success rate (Yadav, [0087] discloses along with paging to last known cell, we can also page cells based on paging success rate (i.e. reads on the paging range based on the paging success rate) or most responding cell for the UE before paging all the cells in the list of TACs; Yadav, [0093]-[0094] discloses instead of sending the paging request to all the cell in the list of TAIs, we can send the paging request to specific cells first and then to all if no response is received and discloses to avoid sending the paging request to all the cells, we can create mappings over time and create a table with cell details in paging success rate order that is essentially an ordered list of cells with their paging success rate and create a table with most responding cells to the paging request for the UE; Yadav, [0099]-[0101] discloses if last known cell details are found then forward paging request to last known cells first and wait for a response and discloses if a response is received then the paging transaction is completed and discloses if response is not received then page the cells with highest paging success rate which are at definite distance from last known cell and again wait for a response or page the most responding cell to previous paging requests from the UE or page all the cells in TAI; Yadav, [0080] discloses the MME may page the coordinating gateway and the coordinating gateway in turn has an optimized paging algorithm that computes the most probable location where the UE can be reached and it may forward the paging to physical eNodeBs which serve these locations and if the UE cannot be contacted within a configured time period via this attempt then coordinating gateway may perform additional paging such as paging all physical eNodeBs as per the TA list in the paging message from the MME; Yadav, [0069] discloses a UE obtains a TAI list when it attaches to an LTE network showing the tracking areas where the LTE network believes the UE is located and within which a UE can travel without a TAU and when the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating gateway utilizes an optimized paging algorithm that transmits a first paging to a subset of base stations near the last known cell in a tracking area list and when no response is received the coordinating gateway then transmits to other base stations such as those with a highest paging success rate or previous response in the tracking area list and if no response is received the coordinating gateway would then transmit the page to all the base stations within the tracking area list).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to incorporate the teachings of Yadav for the purpose of providing the system with a means to utilize and optimized paging algorithm (Yadav, [0080]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of utilizing an optimized paging algorithm by a coordinating gateway as taught by Agarwal) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing an optimized paging algorithm by a coordinating gateway, wherein the optimized paging algorithm includes utilizing additional paging ranges utilizing cells based on success rate and response to paging as taught by Yadav) to improve the similar devices in the same way and to obtain the predictable result of the system 
Regarding claim 12, Agarwal discloses:
The node apparatus according to claim 1 (see claim 1).  Agarwal discloses utilizing various different paging indicators to determine the paging range and transmitting the paging message multiple times and discloses keeping statistics to know the success rate so that it may adapt the algorithm on its own to achieve a higher success rate but fails to explicitly disclose the use of a radio communication state of the cell and therefore fails to disclose “further comprising: an obtainment unit that obtains information indicating a radio communication state within a cell of each of the plurality of base stations, from each of the plurality of base stations, wherein the decision unit decides the paging range based on the information collected by the analysis unit and the information obtained by the obtainment unit.”
In a related field of endeavor, Yadav discloses:
further comprising: an obtainment unit that obtains information indicating a radio communication state within a cell of each of the plurality of base stations, from each of the plurality of base stations, wherein the decision unit decides the paging range based on the information collected by the analysis unit and the information obtained by the obtainment unit (Yadav, [0087] discloses along with paging to last known cell, we can also page cells based on paging success rate or most responding cell (i.e. reads on information indicating a radio communication state within a cell of each of the plurality of base stations) for the UE before paging all the cells in the list of TACs; Yadav, [0093]-[0094] discloses instead of sending the paging request to all the cell in the list of TAIs, we can send the paging request to specific cells first and then to all if no response is received and discloses to avoid sending the paging request to all the cells, we can create mappings over time and create a table with cell details in paging success rate order that is essentially an ordered list of cells with their paging success rate and create a table with most responding cells to the paging request for the UE; Yadav, [0099]-[0101] discloses if last known cell details are found then forward paging request to last known cells first and wait for a response and discloses if a response is received then the paging transaction is completed and discloses if response is not received then page the cells with highest paging success rate which are at definite distance from last known cell and again wait for a response or page the most responding cell to previous paging requests from the UE or page all the cells in TAI; Yadav, [0080] discloses the MME may page the coordinating gateway and the coordinating gateway in turn has an optimized paging algorithm that computes the most probable location where the UE can be reached and it may forward the paging to physical eNodeBs which serve these locations and if the UE cannot be contacted within a configured time period via this attempt then coordinating gateway may perform additional paging such as paging all physical eNodeBs as per the TA list in the paging message from the MME; Yadav, [0069] discloses a UE obtains a TAI list when it attaches to an LTE network showing the tracking areas where the LTE network believes the UE is located and within which a UE can travel without a TAU and when the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating gateway utilizes an optimized paging algorithm that transmits a first paging to a subset of base stations near the last known cell in a tracking area list and when no response is received the coordinating gateway then transmits to other base stations such as those with a highest paging success rate or previous response in the tracking area list and if no response is received the coordinating gateway would then transmit the page to all the base stations within the tracking area list).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to incorporate the teachings of Yadav for the purpose of providing the system with a means to utilize and optimized paging algorithm (Yadav, [0080]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of utilizing an optimized paging algorithm by a coordinating gateway as taught by Agarwal) with another known element and comparable device utilizing a known technique (i.e. performing a process .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US Patent Publication 2017/0238278 herein after referenced as Yadav).  

Regarding claim 13, Yadav discloses:
A node apparatus for edge computing, the node apparatus being arranged between a plurality of base stations and a mobility management apparatus within a core network, the node apparatus comprising: (Yadav, Fig. 6 & [0125] discloses base stations 601a, 601b, 601c (i.e. reads on plurality of base stations) are connected to coordinating node (i.e. reads on node apparatus), which is a gateway between the base stations and the MME (i.e. reads on mobility management apparatus) and MME communications are handled at coordinating node at core interface 605 and RAN communications are handled at coordinating node at RAN interface 602 (i.e. reads on transmission unit) and when paging requests are sent by MME 606, these paging requests are conventionally forwarded to all TACs in the TAI).
Yadav discloses in one embodiment that the coordinating node pages the base stations in a TAI but fails to disclose in the same embodiment the limitations of “an obtainment unit that obtains information indicating a radio communication state within a cell of each of the plurality of base stations, from each of the plurality of base stations; a decision unit that decides a paging range based on the information obtained by the obtainment unit upon receiving a paging message for paging a wireless terminal within cells of the plurality of base stations, the paging message having been transmitted by the mobility management apparatus to one or more base stations in accordance with a predetermined paging policy; and a transmission unit that transmits a paging message for paging the wireless terminal to each base station present in the paging range decided by the decision unit.”
In a different embodiment, Yadav discloses:
(Yadav, [0087] discloses along with paging to last known cell, we can also page cells based on paging success rate or most responding cell (i.e. reads on information indicating a radio communication state within a cell of each of the plurality of base stations) for the UE before paging all the cells in the list of TACs; Yadav, [0093]-[0094] discloses instead of sending the paging request to all the cell in the list of TAIs, we can send the paging request to specific cells first and then to all if no response is received and discloses to avoid sending the paging request to all the cells, we can create mappings over time and create a table with cell details in paging success rate order that is essentially an ordered list of cells with their paging success rate and create a table with most responding cells to the paging request for the UE; Yadav, [0099]-[0101] discloses if last known cell details are found then forward paging request to last known cells first and wait for a response and discloses if a response is received then the paging transaction is completed and discloses if response is not received then page the cells with highest paging success rate which are at definite distance from last known cell and again wait for a response or page the most responding cell to previous paging requests from the UE or page all the cells in TAI; Yadav, [0080] discloses when paging through the coordinating gateway to reach out to the UE during the idle state, the MME may page the coordinating gateway (i.e. reads on the paging message having been transmitted by the mobility management apparatus to one or more base stations in accordance with a predetermined paging policy) and the coordinating gateway in turn has an optimized paging algorithm that computes the most probable location where the UE can be reached and it may forward the paging to physical eNodeBs which serve these locations and if the UE cannot be contacted within a configured time period via this attempt then coordinating gateway may perform additional paging such as paging all physical eNodeBs as per the TA list in the paging message from the MME; Yadav, [0078] discloses a coordinating server or gateway presents itself as a single eNodeB to the packet core network; Yadav, [0069] discloses a UE obtains a TAI list when it attaches to an LTE network showing the tracking areas where the LTE network believes the UE is located and within which a UE can travel without a TAU and when the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the coordinating gateway utilizes an optimized paging algorithm that transmits a first paging to a subset of base stations near the last known cell in a tracking area list and when no response is received the coordinating gateway then transmits to other base stations such as those with a highest paging success rate or previous response in the tracking area list and if no response is received the coordinating gateway would then transmit the page to all the base stations within the tracking area list).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Yadav, [0157]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645